DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 7/06/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. 
With regarding Applicant’s argument, the objection of the drawings, Applicant refers to specification pars. [027]-[028] and [060]-[062]. However, paragraph [027] discloses “The voltage measurement circuit that is or is to be disposed in the third region is configured to allow for such current measurement via a shunt by providing the voltage measurement and by determining the shunt current”, may be disposed in the third region, whereas pars. ([028], [060]-[062]) discloses voltage paths, not the voltage measurement circuit .  Regarding the paragraphs, the Examiner is even unclear whether the voltage measurement is, or is not to be disposed in the third region in the specification. However, in spite of the disclosure of the measurement voltage in the specification, the drawing must show every feature of the invention specified in the claims (37 CFR 1.83(a)).
Applicant’s arguments with respect to claim(s) 1-11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “voltage measurement circuit connected to the shunt resistor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Product by Process
Applicant is respectfully reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (MPEP 2113).  Therefore, opening in the second region is removed by milling is not limited by its process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the Examiner is unclear what is meant by “portions extending in different directions with respect to each other”? Does Applicant mean the curving/winding of the meandering?
	Claim 3 is rejected for being dependent to the rejected claim 2.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claim.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2014/0015636 A1).
Regarding claim 1, Tanaka et al. discloses a circuit carrier configured to be mounted to a battery system, the circuit carrier comprising: a circuit carrier board (10) having a first region (11), a second region (20), and a third region (the base), the first region (11) being configured to receive a shunt resistor (12), the third region (the base) being configured to receive further electronic components, wherein the first region (11) and the third region (The base) are separated from each other by the second region (Fig. 1, element is separated from each other by element 20), the second region (20)  being a flexible connection between the first region and the third region (Fig. 2, region 20 accommodate element 21 flexible connect to element 11 and the base), the second region (20) having a through-opening (See element 21) in the circuit carrier board forming a meandering-shaped (28), spring-like structure from the remaining portion (28 thru 22) of the circuit carrier board.  
	Regarding claim 2, Tanaka et al. discloses meandering-shaped (28), spring-like structure has portions extending in different directions (The curvy of portion 28 extending different directions) with respect to each other in a plan view
Regarding claim 3, Tanaka et al. discloses the opening in the second region.
Regarding claim 4, Tanaka et al. discloses the meandering-shaped, spring-like structure comprises a plurality of meandering-shaped structures (Fig. 2 portions 28) separated from each other by the through opening, and-2- 117540110.3Appin No. 16/744,779 Amdt date July 6, 2022 Reply to Office action of April 11, 2022wherein the second region consists of the meandering-shaped structures and the through-opening (Fig. 2).  
Regarding claim 5, Tanaka et al. discloses circuit carrier being one of a cell supervision circuit carrier and/or a battery management system circuit carrier (Par. [001[).
  Regarding claim 6, Tanaka et al. discloses the further electronic components comprise a voltage measurement circuit connected to the shunt resistor (Par. [003]).  
Regarding claim 7, Tanaka et al. discloses a voltage path (Par. [003]) is provided between the first region (11) and the third region (the base).
Regarding claim 7, Tanaka et al. discloses the voltage path is configured to electrically connect the shunt resistor (12) and the voltage measurement circuit (Par. [003]).  
Regarding 9, Tanaka et al. discloses the voltage path is formed in the meandering-shaped (28), spring-like structure.  
Regarding claim 10, Tanaka et al. discloses the voltage path is enclosed by an electrical shield (13). 
Regarding claim 11, Tanaka et al. discloses the circuit carrier board  (10) is a multi-layer circuit carrier board comprising at least three electrically isolated carrier layers (The top, element 11 and the base accommodated resistance 12).  
Regarding claim 16, Tanaka et al. discloses a shunt resistor (12) disposed in the first region (terminals 22 of resistance disposed in the first region 11) and being electrically connected to a current path of the battery system.
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a circuit carrier configured to be mounted to a battery system having a plurality of outer carrier layers from among the electrically isolated carrier layers comprise a metallization within the second region, and wherein an inner carrier layer from among the electrically isolated carrier layers comprises a first conductive path connected to the first shunt contact pad and a second conductive path connected to the second shunt contact pad, as recited in the independent claim 12 and in combination with the rest of the limitation of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

July 18, 2022